Citation Nr: 1143555	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-28 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE
Entitlement to service connection for right knee osteoarthritis with meniscal tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision (issued in October 2007) from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will provide notification if further action is required on the part of the Veteran.  


REMAND

Review of the record reveals the Veteran has a current diagnosis of right knee osteoarthritis with meniscal tear.  See private treatment records dated in 2007.  

The Veteran has asserted that service connection is warranted for his current right knee disability because he believes his disability is related to a knee injury incurred during active military service.  Specifically, the Veteran has asserted that, in either 1969 or 1970 during military training, he fell and injured his knees, which resulted in bilateral knee pain.  He has asserted that, although he sought treatment from a military doctor, his right knee pain persisted, including after service.  The Veteran has asserted that he believes the in-service trauma to his knees resulted in severe osteoarthritis in his right knee many years later.  

The service treatment records (STRs) show that, at his entrance examination in November 1968, the Veteran was noted to have Osgood's Schlatter's disease, which the examining physician noted was not considered disabling.  The Veteran denied having a trick or locked knee at that time.  In March 1969, the Veteran presented for treatment complaining of a "lump on knee."  There is no indication as to which knee was involved and or what other symptoms were manifested at that time; however, the Veteran was told to return on the following Monday to see a medical officer.  The STRs do not contain any subsequent complaints, treatment, or findings related to a knee problem manifested during service, and the December 1972 separation examination report reflects that the Veteran's lower extremities were normal on clinical evaluation.  

With respect to the Osgood Schlatter's disease shown at entry into service, the Veteran has asserted that this condition ended when he was 14 years old and that Osgood Schlatter's disease is not related to and does not lead to the development of osteoarthritis.  The Veteran has asserted that the lump on his knee that is documented in the STRs was swelling that resulted from the reported fall and that he was also experiencing extreme pain at that time.  He has also asserted that, while it is not documented in the STRs, he did, in fact, return for treatment where he was put on light duty, told to ice the injury, and given pain medication.  See September 2008 statement from the Veteran.  

In support of his claim, the Veteran has also stated that he has had right knee problems since the in-service injury, which have continued to the present time.  In support of his assertion of continuity, the Veteran has also submitted a lay statement from his ex-wife who attests that she is aware that the Veteran injured his knees during service in approximately 1969 or 1970 and that his right knee has bothered him since that time.  See June 2007 lay statement from D.H.  The Veteran's ex-wife also stated that the Veteran initially treated his right knee problems with over-the-counter medication but that, because his knee worsened over time, he sought medical help in 2007 when the pain relievers were no longer working.  See Id.  

The Veteran is competent to report the events that occurred in service, and he is also competent to report the symptoms he experiences, as well as when those symptoms were incurred and how long they have persisted.  As noted, the Veteran has reported that he has suffered from right knee pain and problems since the in-service injury, and the lay statement from his ex-wife supports this assertion.  Therefore, the Board finds there is competent evidence of an in-service knee injury, as well as competent and credible lay evidence of continued right knee symptoms following service.  

While there is medical evidence showing a current diagnosis of right knee osteoarthritis and meniscus tear, there is no medical evidence or opinion of record which provides an indication as to the likely etiology of the Veteran's current right knee disability.  Nor is there any medical evidence or opinion of record that addresses whether the Osgood Schlatter's disease noted at entry into service is a congenital disorder or whether that condition was resolved at entry into service, as alleged by the Veteran.  

In this regard, the Board notes the Veteran has not been afforded a VA examination in conjunction with this claim.  

Under the VCAA, VA is obligated to provide an examination where the evidentiary record contains competent evidence that the claimant has a current disability, competent evidence of an in-service event, injury, or disease, the record indicates that the current disability or signs or symptoms of the disability may be associated with the in-service event, injury, or disease, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as noted, there is competent evidence of an in-service knee injury, a current diagnosis of a right knee disability, and competent and credible lay evidence of continuity of right knee symptomatology following service, which is sufficient to provide an indication that the Veteran's current right knee disability may be related to the in-service knee injury.  There is also a question as to whether the Osgood Schlatter's disease noted at entry into service is a congenital disorder that was resolved or aggravated during the Veteran's military service.  

With respect to the Veteran's Osgood Schlatter's disease, the Board notes that, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  If a pre-existing disability is noted upon entry into service, the veteran cannot bring a claim of service connection for that disability, but the veteran may bring a claim for aggravation of that disability.  In that case, section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition, as contrasted to symptoms, is worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Congenital or developmental defects are not diseases or injuries within the meaning of applicable VA legislation and, thus, are not subject to service connection.  See 38 C.F.R. § 3.303(c).  However, service connection may be granted for a disability which is shown by the evidence to have resulted from a defect which was subject to a superimposed disease or injury during service.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127.  

In this case, Osgood Schlatter's disease was noted on the Veteran's November 1968 entrance examination.  However, it is not clear if Osgood Schlatter's disease is a congenital defect or if the Veteran's Osgood Schlatter's disease had resolved by the time he entered military service.  Therefore, the Board must obtain a medical opinion that addresses (1) if Osgood Schlatter's disease is a congenital disorder and (2) if the condition had resolved by the time the Veteran entered active duty.  If there is a determination that the Veteran's Osgood Schlatter's is a congenital disorder that was not resolved at entry into service, the Board must also determine whether the Veteran's Osgood Schlatter's disease was "aggravated" by a superimposed disability that was incurred during military service.  

As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current right knee disability is causally related to service, to include the reported in-service knee injury, and to obtain an opinion regarding whether the Veteran's Osgood Schlatter's disease is a congenital disorder.  See 38 C.F.R. § 3.159(c)(4) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the veteran's claim).  

Therefore, the Board finds that a remand for a medical examination and opinion is necessary in order to render a fully informed decision in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine if he currently has a right knee disability that is related to his military service, to include the reported knee injury incurred therein.  The claims file must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review was conducted.  

a. A diagnosis of any currently manifested right knee disability should be rendered.  

b. The VA examiner is requested to offer an opinion as to whether the Osgood Schlatter's disease noted at the Veteran's November 1968 entrance examination is a congenital disorder.  

1) The VA examiner should, then, discuss whether the Veteran's Osgood Schlatter's disease had resolved by the time the Veteran entered into service.  

2) Thereafter, the VA examiner should opine whether the Veteran's Osgood Schlatter's disease was "aggravated" by a superimposed disability that was incurred during military service.  

3) Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

4) In answering the foregoing, the VA examiner should address the Veteran's lay report of incurring a knee injury in service.  In this regard, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  

5) In answering the foregoing, the VA examiner should also consider the March 1968 service treatment record that shows the Veteran sought treatment for a lump on his knee during service.  

c. Regardless of the answers to the questions listed above, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran currently has a right knee disability that is the result of his military service, to include the reported knee injury incurred therein.  

1) In answering the foregoing, the VA examiner must consider the Veteran's lay statements, as well as the March 1968 service treatment record that shows treatment for a lump on his knee during service.  

d. A rationale must be provided for each opinion offered.  

e. If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

2.	Upon completion of the above-requested development, the RO should readjudicate the claim on appeal, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If the service connection claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The case should then be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information and evidence which may be dispositive of this appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566 569 (1991).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


